Citation Nr: 1740605	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include sinusitis and/or rhinitis. 

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability(ies).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1984 to April 2000.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in which the RO, inter alia, denied service connection for sinusitis and sleep apnea respectively.  The Board notes that jurisdiction of the claims file has since been transferred from the RO in Wichita, Kansas, to the RO in Little Rock, Arkansas. 

In a March 2010 rating decision, the RO denied the Veteran's claim for service connection for sinusitis.  Thereafter, within a year of that decision, new evidence pertaining to the Veteran's claimed sinusitis was associated with the claims file.  As this new and material evidence was received within a year of the March 2010 rating decision, readjudication of the claim was appropriate, and the March 2010 rating decision did not become final.  See 38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461 (2009).  

In January 2012, the RO readjudicated the Veteran's sinusitis claim, again denying service connection.  In April 2012, the Veteran filed a notice of disagreement (NOD) with respect to both the sinusitis and sleep apnea claims.  The RO issued a statement of the case (SOC) in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013. 

In December 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

Since the March 2013 SOC, the Veteran has submitted new evidence with respect to his claims, and, in January 2015, he filed a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).   See 38 C.F.R. § 20.1304 (2014).

In May 2015, the claims were remanded for further development.  

As regards characterization of the claims on appeal, the Board notes that the Veteran filed a claim for service connection for sinusitis.  However, the medical evidence of record reflects a diagnosis of rhinitis, as addressed in the March 2013 SOC.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, consistent with the evidence of record and Clemons, the Board has expanded the Veteran's claim to encompass any respiratory diagnosis, to include sinusitis and rhinitis (as reflected on the title page).   

Furthermore, given the secondary theory of entitlement advanced with respect to the obstructive sleep apnea claim, the Board has characterized that matter, accordingly.

While the Veteran previously had a paper claims file, her appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.



REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the May 2015 remand, the Veteran underwent VA examinations in September 2015 for her diagnosed rhinitis and sleep apnea.  However, in both examinations for both claims, the Board finds that the examiner's opinions are not entirely responsive to the prior remand directives.  

As for the respiratory disability claim, the September 2015 VA examiner noted a prior diagnosis of sinusitis, however noted that the date of diagnosis was unknown.  The VA examiner also reported rhinitis by oral history from the Veteran.  The examiner reported that after a review of the Veteran's record, there is not enough documentation of care of, examination, or treatment for determining a disability for frequent recurring or chronic upper respiratory infections or nasal/sinus condition.  Based on the lack of documentation, the examiner opined that it is less likely than not that the Veteran has a respiratory condition disability that incurred in or was caused by acute bronchitis, or upper respiratory entry that occurred during service.  The examiner began to note that "the very few times of possible sinusitis was when there was associated," however, the note was incomplete.  

The Board notes that the Veteran's service treatment records reflect a note of occasional sinusitis in an August 1983 report of medical history; an assessment of bronchitis and sinusitis in a September 1986 examination; and an assessment of sinusitis in January 1987.  Post service medical treatment records reflect a diagnosis and complaints of sinusitis.  The January 2013 VA examiner diagnosed the Veteran with perennial allergic rhinitis, and the February 2013 VA examiner also diagnosed the Veteran with rhinitis, but no sinusitis.  The September 2015 VA examiner did not address the diagnosis of sinusitis in service and during the pendency of the Veteran's appeal, despite no finding of sinusitis at the time of her VA examination.  

Under these circumstances, the Board finds that another remand of this matter is warranted to obtain a medical opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-to resolve the claim for service connection for a respiratory disability, to include sinusitis and rhinitis.   See Stegall, supra.  See also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, once VA undertakes the effort to provide an examination or obtain a medical opinion, it must provide or obtain one that is adequate for the purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As for the sleep apnea claim, on VA examination in September 2015, the examiner noted a diagnosis of sleep apnea in May 2010.  The examiner also took note of the Veteran's report of history of snoring and daytime hypersomnolence while in service.  After a review of the record, the examiner stated that there is no documentation of care of, examination, diagnosis, or treatment of obstructive sleep apnea during service.  He further reported that snoring is not diagnostic of sleep apnea and may occur without any sleep disturbance.  He reported that snoring, by itself, is not an indicator of sleep apnea.  He referenced the lay statements submitted by friends, and noted that the statements were not consistent with a diagnosis of sleep apnea.  He opined that the Veteran's diagnosis obstructive sleep apnea is less likely than not incurred in or caused by service.  

The Veteran contends that her sleep apnea is a result of weight gain caused by a service-connected back disability and has been aggravated by her respiratory disability.  Medical treatment records reflect that the Veteran was diagnosed with thoracolumbar scoliosis in 2008, and the Veteran reports that she is unable to exercise due to her back disability.  On the question of whether there exists a medical nexus between the Veteran's current sleep apnea and her military service or her service-connected back disability and/or her claimed respiratory disability, the medical evidence currently of record does not adequately resolve these questions.  The September 2015 examiner did not address whether the Veteran's diagnosed sleep apnea was caused or is has been aggravated (worsened beyond the natural progression) by her service-connected back disability, to include any weight gain related thereto, and/or any respiratory disability(ies) deemed to be service-connected, to include sinusitis and/or rhinitis.  

Under these circumstances, the Board finds that another remand of this matter is warranted to obtain further medical opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-addressing both causation and aggravation in determining whether there exists a medical relationship between the Veteran's sleep apnea and her service-connected back disability, as well as respiratory disability(ies).  See Stegall, supra.  See also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  Again, once VA undertakes the effort to provide an examination or obtain a medical opinion, it must provide or obtain one that is adequate for the purposes of the determination being made.  See Barr, supra.

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from the September 2015 examiner, or, if necessary, from another appropriate physician based on claims review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgement of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should  undertake appropriate action to obtain all outstanding, pertinent records, to include VA medical records dates from the Central Arkansas VA Medical Center (VAMC) since March 2017.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby is REMANDED for the following action:

1.  Obtain from the Central Arkansas VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the September 2015 VA examiner an addendum opinion for the Veteran's respiratory claim.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify all respiratory disability(ies) the Veteran currently has, or has had at any time pertinent to the current August 2009 claim, to include sinusitis and rhinitis (even if now asymptomatic or resolved).

For each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to the Veteran's military service, to include the Veteran's various complaints and treatment for sinusitis, upper respiratory infections, and other respiratory symptoms during service.  

In rendering the requested opinion, the physician must  should consider and discuss all pertinent medical  and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's own assertions and those advanced by others on her behalf; in particular, her competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Arrange to obtain from the September 2015 VA examiner an addendum opinion for the Veteran's sleep apnea claim.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 

With respect to the Veteran's diagnosed sleep apnea, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that this disability:

(a) had its onset during service or is otherwise medically related to service; or, if not

 (b) was caused OR (b) is or has been aggravated (worsened beyond natural progression by the Veteran's respiratory disability and service-connected back disability, to include any medications taken for treatment of the disability).  The examiner must explicitly address causation and aggravation.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.  

In rendering the requested opinion, the physician must  should consider and discuss all pertinent medical  and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's own assertions and those advanced by others on her behalf; in particular, her competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at  271.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


